If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


JILL P. MITCHELL,                                                    UNPUBLISHED
                                                                     August 25, 2022
               Plaintiff-Appellant,

v                                                                    No. 356687
                                                                     Marquette Circuit Court
BRYAN J. MITCHELL,                                                   LC No. 11-048682-DM

               Defendant-Appellee.


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

        This case involving postjudgment actions to enforce an amended judgment of divorce
returns to this Court after remand to the trial court for a correction or clarification of an order
regarding collection of a money judgment.1 In this appeal, plaintiff, Jill P. Mitchell, appeals as of
right the trial court’s order denying her motion for reconsideration or clarification of the court’s
order complying with this Court’s remand. We affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff and defendant, Bryan J. Mitchell, have an acrimonious and litigious relationship,
which has led to years of postjudgment proceedings in the trial court and several appeals before
this Court. In a previous appeal, Mitchell v Mitchell, unpublished per curiam opinion of the Court
of Appeals, issued October 15, 2020 (Docket Nos. 346774 and 349209), a panel of this Court
provided the following relevant summary of the trial court proceedings:

              Plaintiff and defendant, in anticipation of their impending divorce, entered
       into a Voluntary Separation and Property Settlement Agreement (“the settlement
       agreement”), which, in pertinent part, addressed the marital property on Saux Head
       Lake Road in Marquette, Michigan (“the Saux Head property”). Despite


1
 Mitchell v Mitchell, unpublished per curiam opinion of the Court of Appeals, issued October 15,
2020 (Docket Nos. 346774 and 349209).


                                                -1-
defendant’s attempt to set aside the agreement, the trial court determined that it was
a valid and binding contract, and adopted it into the amended judgment of divorce
issued on April 10, 2012. The amended judgment of divorce provided that
defendant was required to pay plaintiff $3,000 per month in spousal support, but
that such support was modifiable. As to the Saux Head property, the amended
judgment of divorce adopted the terms of the settlement agreement, which awarded
the property to plaintiff, via her trust, but also required defendant to bear sole
responsibility for the loans secured by the Saux Head property. The particular loan
at issue in this case was from USAmeriBank (USAB), which, at the time of the
divorce, had an outstanding balance of about $750,000 to $800,000. The amended
judgment of divorce also included language from the settlement agreement
requiring defendant to “hold the Plaintiff harmless, and defend and indemnify her”
regarding the USAB loan.

        Within a few months of entry of the amended judgment of divorce, plaintiff
received notice that foreclosure proceedings were being initiated with regard to the
Saux Head property because of defendant’s failure to pay the loan. Plaintiff
successfully obtained an order from the trial court requiring defendant to bring the
loan current before the foreclosure sale occurred. When defendant still refused to
pay, plaintiff moved the trial court to hold defendant in contempt of court and jail
him until he paid. After determining that defendant did not have sufficient funds
to pay the debt, and jailing him would stop him from earning money to pay child
and spousal support, the trial court denied plaintiff’s request to jail defendant. The
trial court, in an October 2012 order, though, indicated that plaintiff could still
obtain a money judgment against defendant should the Saux Head property be lost
for foreclosure.

        Later that month, USAB sold the Saux Head property via foreclosure by
advertisement. Before the redemption period expired, plaintiff initiated litigation
in Case No. 13-51332-NZ, before the same trial court, seeking to set aside the
foreclosure sale, reasoning that the loan documents did not contain the power to
foreclose by advertisement. Plaintiff’s lawsuit against USAB also alleged that
plaintiff’s signature on the documents had been obtained via fraud, and thus, any
claim by USAB should be dismissed. By June 2014, the trial court had granted
plaintiff’s motion to set aside the foreclosure sale, and USAB had asserted a
counterclaim and third-party claim against plaintiff and her trust for a judicial
foreclosure and for breach of the guaranties in the loan documents. The litigation
in Case No. 13-51332-NZ culminated in a lengthy bench trial that was almost
entirely related to plaintiff’s claims of fraud. In September 2015, the trial court
found that plaintiff had not proven her fraud claims, but that USAB was entitled to
judicial foreclosure of the Saux Head property. A judgment of foreclosure against
plaintiff and her trust was entered in November 2015, for $1,321,976.90, which
consisted of $1,003,931.60 related to the principal of the loan and accrued interest
and fees, $287,005.50 in USAB’s attorney fees, and $31,039.81 in costs.

       In light of that judgment, plaintiff moved the trial court in this case to order
defendant to indemnify her and hold her harmless for her loss of the property and


                                         -2-
her attorney fees as he was required to do under the amended judgment of divorce.
Before responding to plaintiff’s motion regarding the Saux Head property,
defendant moved the trial court to reduce his spousal support, asserting that he had
reduced income and that plaintiff had obtained a valuable legal settlement and her
father’s estate which increased her income. On February 5, 2016, the trial court
entered an order reducing defendant’s spousal support to $2,600 per month
effective March 1, 2016. The order indicated that it was temporary and was subject
to retroactive modification after an evidentiary hearing. The evidentiary hearing
regarding both motions were repeatedly adjourned in 2016, once because of
defendant’s failure to respond to discovery, and another time because he was in the
process of replacing counsel.

        In October 2016, defendant finally responded to plaintiff’s motion
regarding the Saux Head property, largely arguing that he was not responsible for
indemnifying plaintiff for litigation she initiated and that, because the Saux Head
property was fully encumbered at the time of the divorce, plaintiff was not damaged
by its loss. Defendant argued that the trial court’s October 2012 order restricted
plaintiff’s damages in the event of foreclosure to moving fees and storage costs.

        At a hearing before a referee on March 7, 2017, defendant voluntarily
withdrew without prejudice his motion to reduce spousal support. Thus, the
planned evidentiary hearing before a referee set to take place on March 13, 2017,
would only be for plaintiff’s claims regarding the Saux Head property. When that
hearing took place, however, the referee found that it did not have enough time to
consider the issues presented and ordered that the hearing be continued on another
date. Plaintiff prepared a proposed order after that hearing, which did not mention
the withdrawal of the spousal support motion, and did not order that the temporary
order be rescinded. Thus, the temporary order that defendant pay $2,600 per month
remained in place.

        Also in March 2017, the judicial foreclosure sale of the Saux Head property
occurred. The end result was a deficiency judgment entered against plaintiff and
her trust in Case No. 13-51332-NZ for about $500,000.

        The referee held the continued evidentiary hearing on June 5, 2017, during
which it accepted documentary evidence and testimony from witnesses, including
an appraiser who testified as to the value of the Saux Head property. In its findings
and recommendation issued after the hearing, the referee determined that, because
of the October 2012 order, it could not consider the replacement value of the Saux
Head property or plaintiff’s legal fees in Case No. 13-51332-NZ. Instead, the
referee found that defendant owed plaintiff $15,000 for moving expenses, storage
costs, and attorney fees in the present case. Plaintiff objected to those findings and
requested a de novo hearing. At that hearing, the trial court indicated its
disagreement with the referee about potential damages to plaintiff arising out of
Case No. 13-51332-NZ and scheduled an evidentiary hearing on the issue.




                                         -3-
       In an order entered after the de novo hearing, the trial court held that it
agreed with the referee that plaintiff could not obtain the value of the Saux Head
property because she was aware that it was fully encumbered at the time of the
divorce. The trial court’s order also provided that plaintiff’s and USAB’s legal fees
were only collectible under the indemnity and hold-harmless provisions of the
amended judgment of divorce to the extent they related to the foreclosure. In other
words, defendant was not required to indemnify plaintiff for prosecuting her fraud
claims against USAB.

         The first day of the trial court’s evidentiary hearing took place in October
2017, during which plaintiff testified about her damages, and defendant presented
expert witness testimony regarding reasonable attorney fees related to foreclosure
litigation. The trial court scheduled a continued hearing date to complete the
testimony of witnesses. Before that occurred, however, plaintiff’s attorney, over
her objection but with the trial court’s permission, withdrew from the case. The
trial court adjourned the hearing several times, ultimately providing plaintiff with
about 10 months to obtain replacement counsel. When the final day of the
evidentiary hearing arrived in September 2018, plaintiff was unrepresented and
stated that she had no additional evidence. During both days of the evidentiary
hearing the trial court took judicial notice of its own file in Case No. 13-51332-NZ,
without objection from the parties.

        The trial court issued a written decision later that month, affirming the
referee’s calculation of moving expenses, storage costs, and attorney fees in this
case at $15,000. The trial court also held that plaintiff was entitled to
indemnification for the portion of the deficiency judgment against her that was
related to the underlying loan and interest for nonpayment by defendant, which the
court calculated to be about $215,000. As to attorney fees, the trial court relied on
judicial notice of its file in the USAB litigation. The trial court found that $35,000
of USAB’s attorney fees were related to the foreclosure litigation, while $23,800
of plaintiff’s were. Thus, the trial court issued a money judgment in favor of
plaintiff for $289,442.90. Later, the trial court granted in part defendant’s motion
for reconsideration related to collection of the judgment. Specifically, the trial
court agreed with defendant that plaintiff would not be permitted to collect the
judgment against defendant until she proved that USAB had begun collection of
the deficiency judgment against her. After denying plaintiff’s motion to reconsider
that order, the appeal in Docket No. 346774 followed.

        Then, on March 25, 2019, plaintiff moved the trial court to rescind the
temporary spousal support order, arguing that it had erroneously remained in place
despite defendant’s voluntary withdrawal of the motion. Plaintiff argued that she
was entitled to full retroactivity, and thus, an order for defendant to pay all
arrearages from failing to tender $3,000 per month since March 1, 2016. Defendant
argued that plaintiff was equally at fault for allowing the temporary order to remain
in place, and thus, he should not have to pay for any arrearages. In considering the
issue, the trial court found that neither party had acted fraudulently, but instead,
there had been an oversight because of the litigation focused on the Saux Head


                                         -4-
        property. Therefore, the trial court decided to split the difference by rescinding the
        temporary order, but only providing retroactivity to September 1, 2017. Plaintiff
        moved for reconsideration, in which she also noted that the trial court had not
        addressed her request for sanctions against defendant. On May 17, 2019, the trial
        court denied plaintiff’s motion for reconsideration and for sanctions. The appeal in
        Docket No. 349209 followed.

        In the prior appeal, plaintiff focused on two separate areas—the Saux Head property and
the temporary spousal support order. This Court dismissed several portions of the appeal because
plaintiff failed to provide transcripts. The panel also reversed part of the trial court’s order limiting
plaintiff’s collection of the money judgment. The panel remanded the case to the trial court for
clarification or correction of the order. The trial court did so on remand, despite claims from
plaintiff that the trial court should reconsider essentially all of the trial court’s previous rulings.
The trial court refused to do so, and plaintiff appealed as of right again.

                      II. ISSUE WITHIN THE SCOPE OF THE REMAND

       In this appeal as of right, plaintiff has only presented one issue within the scope of our
previous remand to the trial court. Pertinently, she contends the trial court misread this Court’s
remand as allowing only for a clarification or correction of the order limiting her ability to collect
on her money judgment against defendant. We disagree.

                                   A. STANDARD OF REVIEW

        “Whether a trial court followed an appellate court’s ruling on remand is a question of law
that this Court reviews de novo.” Schumacher v Dep’t of Natural Resources, 275 Mich App 121,
127; 737 NW2d 782 (2007). “A trial court’s factual findings are reviewed for clear error and its
conclusions of law are reviewed de novo.” Id. “Clear error occurs when this Court is left with the
definite and firm conviction that a mistake has been made.” Skaates v Kayser, 333 Mich App 61,
81-82; 959 NW2d 33 (2020) (quotation marks and citation omitted).

                                     B. LAW AND ANALYSIS

         Plaintiff asserts that under this Court’s remand instructions, the trial court was required to
revisit all of her claims of damages arising out of her loss of the Saux Head property and litigation
with USAB. This is patently wrong. “When an appellate court remands a case with specific
instructions, it is improper for a lower court to exceed the scope of the order.” Int’l Business
Machines, Corp v Dep’t of Treasury, 316 Mich App 346, 350; 891 NW2d 880 (2016) (quotation
marks and citation omitted). Moreover, “this Court’s ruling on an issue in a case will bind a trial
court on remand and the appellate court in subsequent appeals.” Schumacher, 275 Mich App
at 127. This Court provided a more detailed summary of the law regarding the scope of a remand
in Glenn v TPI Petroleum, Inc, 305 Mich App 698, 703; 854 NW2d 509 (2014).

        The power of the lower court on remand is to take such action as law and justice
        may require so long as it is not inconsistent with the judgment of the appellate
        court. . . .[W]hen an appellate court gives clear instructions in its remand order, it
        is improper for a lower court to exceed the scope of the order. It is the duty of the


                                                  -5-
       lower court or tribunal, on remand, to comply strictly with the mandate of the
       appellate court. [Quotation marks and citation omitted.]

        Interestingly, plaintiff contends the trial court violated the scope of this Court’s remand by
refusing to redetermine the damages she suffered as a result of defendant’s failure to pay the USAB
loan and defend against USAB’s foreclosure. To the contrary, the trial court read this Court’s
remand as limited to deciding what portion of the already issued judgment for money damages
plaintiff could collect. The trial court’s understanding of this Court’s decision is correct. After
the panel determined plaintiff’s failure to provide transcripts resulted in a waiver of her substantive
claims related to the trial court’s judgment, the footnote at issue stated the following:

               We do, however, have a sufficient record to determine that the trial court
       improperly limited plaintiff’s collection of the money judgment against defendant.
       Specifically, the trial court ordered that plaintiff could not collect on her judgment
       until she proved that USAB had initiated collection of the deficiency judgment
       against her. The trial court’s expressed intention in issuing the order was to ensure
       that she did not collect money for damages that she had yet to incur. However, the
       judgment and order providing the money judgment to plaintiff did not arise solely
       from the deficiency judgment. To the contrary, $15,000 of the judgment was
       related to moving fees, storage costs, and attorney fees in this case; and $23,800
       was attributed to attorney fees plaintiff already spent in Case No. 13-51332-NZ.
       Thus, we reverse the trial court’s order limiting plaintiff’s collection of the
       judgment, and remand with instructions to clarify the appropriate portion of the
       judgment regarding which plaintiff has already suffered damages. [Mitchell, unpub
       op at 6-7 n 5.]

       As the trial court cogently explained, this Court’s order merely directed the trial court to
address how much of the judgment plaintiff could collect before USAB began collection
proceedings. While the trial court had denied her the right to collect any of the judgment until
such time, the trial court agreed with this Court’s identification of some damages already having
been incurred by plaintiff. In other words, plaintiff had already spent $38,800 of the money in the
judgment, but would not be responsible for the remainder until USAB began collection
proceedings in the other case.

         Further, the trial court noted that, since the present case had been on appeal, USAB had
begun collection proceedings against plaintiff in the other case. Therefore, the order by the trial
court limiting plaintiff’s ability to collect on the money judgment had been rendered moot. As
such, the trial court informed plaintiff she could begin collection proceedings on the entire money
judgment, without limitation. By doing so, the trial court properly fulfilled its duty on remand “to
comply strictly with the mandate of the appellate court.” Glenn, 305 Mich App at 703 (quotation
marks and citation omitted). Indeed, had the trial court acted as requested by plaintiff and revisited
all of the factual and legal decisions from which the money judgment had been reached, it would
have gone beyond the limited purpose of the remand as instructed by this Court. Such an act would
have required us to reverse. Id. Therefore, because the trial court acted properly within the scope
of this Court’s remand instructions, plaintiff’s argument under this issue lacks merit.




                                                 -6-
                       III. ISSUES OUTSIDE THE SCOPE OF REMAND

        Plaintiff raises an array of issues challenging the trial court’s decisions made before the
original appeal as of right. Because those arguments are outside of the scope of the remand and
this appeal, contain improper collateral attacks on the previous opinion, and partially run afoul of
the law-of-the-case doctrine, we refuse to consider their merits.

                                  A. STANDARD OF REVIEW

       “The issue of whether the law-of-the-case doctrine applies is a question of law that this
Court reviews de novo.” Pioneer State Mut Ins Co v Wright, 331 Mich App 396, 406; 952 NW2d
586 (2020). Additionally, “[w]hether the lower court properly followed an appellate court’s ruling
on remand is a question of law that this Court reviews de novo.” Id. (quotation marks and citation
omitted).

                                    B. LAW AND ANALYSIS

         The scope of a second appeal is limited by the scope of the proceedings on remand. People
v Jones, 394 Mich 434, 435-436; 231 NW2d 649 (1975); see People v Burks, 128 Mich App 255,
257; 339 NW2d 734 (1983) (concluding that “[i]ssues outside the scope of a remand order will not
be considered on appeal following remand”).2 “[W]hen an appellate court gives clear instructions
in its remand order, it is improper for a lower court to exceed the scope of the order. It is the duty
of the lower court or tribunal, on remand, to comply strictly with the mandate of the appellate
court.” Glenn v TPI Petroleum, Inc., 305 Mich App 698, 703; 854 NW2d 509 (2014) (quotation
marks and citation omitted).

       Similarly, under the law-of-the-case doctrine, this Court is limited by the scope of the
remand from our previous opinions. This Court recently restated the law regarding the law-of-the-
case doctrine in In re Berrien Co Treasurer for Foreclosure, ___ Mich App ___, ___; ___ NW2d
___ (2022) (Docket No. 352954); slip op at 8:

               Under the law of the case doctrine, if an appellate court has passed on a
       legal question and remanded the case for further proceedings, the legal questions
       thus determined by the appellate court will not be differently determined on a
       subsequent appeal in the same case where the facts remain materially the same.
       The appellate court’s decision likewise binds lower tribunals because the tribunal
       may not take action on remand that is inconsistent with the judgment of the
       appellate court. Thus, as a general rule, an appellate court’s determination of an
       issue in a case binds lower tribunals on remand and the appellate court in
       subsequent appeals. [Quotation marks, citation, and emphasis omitted.]



2
  “Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority.” In re Stillwell Trust, 299 Mich App
289, 299 n 1; 829 NW2d 353 (2012).



                                                 -7-
If a party disagrees with a decision of the appellate court, that party’s remedy is to ask for
rehearing, or to appeal the decision to a higher court. Bruce Twp v Gout (After Remand), 207 Mich
App 554, 557-558; 526 NW2d 40 (1994). Moreover, “[i]t is well established in Michigan that,
assuming competent jurisdiction, a party cannot use a second proceeding to attack a tribunal’s
decision in a previous proceeding.” Workers’ Compensation Agency Dir v MacDonald’s Indus
Prod, Inc (On Reconsideration), 305 Mich App 460, 474; 853 NW2d 467 (2014); see In re Indiana
Mich Power Co, 329 Mich App 397, 406; 942 NW2d 639 (2019) (holding that collateral attacks
are generally impermissible unless the tribunal lacked subject matter or personal jurisdiction).

        In plaintiff’s first appeal by right, this Court narrowly remanded the case to the trial court
to correct or clarify its October 30, 2018 order limiting plaintiff’s collection of judgment regarding
the amount of money damages that could be collected before USAB began collection proceedings
against plaintiff. Mitchell, unpub op at 6 n 5. The remaining issues raised in that appeal were
either dismissed or found to be without merit. Id. at 16. Plaintiff now appeals the trial court’s
order following remand by this Court. However, plaintiff raises a number of new arguments that
this Court will not consider because those arguments are outside the scope of remand, barred by
the law-of-case-doctrine, or are improper collateral attacks.

       Affirmed.

                                                              /s/ Michelle M. Rick
                                                              /s/ Mark T. Boonstra
                                                              /s/ Colleen A. O’Brien




                                                 -8-